NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                            Fed. R. App. P. 32.1



                United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                     Submitted August 27, 2009*
                                     Decided September 1, 2009

                                               Before

                                  WILLIAM J. BAUER, Circuit Judge

                                  RICHARD A. POSNER, Circuit Judge

                                  DIANE P. WOOD, Circuit Judge


No. 08‐4080

DAVID ESTRADA,                                          Appeal from the United States District
           Plaintiff‐Appellant,                         Court for the Western District of
                                                        Wisconsin.
         v.
                                                        No. 3:07‐cv‐442‐bbc
JAMES REED, et al., 
     Defendants‐Appellees.                              Barbara B. Crabb, 
                                                        Chief Judge.

                                             O R D E R

        David Estrada, a federal inmate, suffered a stroke in prison and asserts in this civil‐
rights  action  that  five  employees  of  the  federal  Bureau  of  Prisons  violated  the  Eighth
Amendment by denying him medical care necessary to aid his recovery. The district court
dismissed most of Estrada’s claims at initial screening, see 28 U.S.C. § 1915A, and at summary
judgment the court found from the undisputed evidence that only one of the remaining claims



         *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐4080                                                                                      Page 2

had been administratively exhausted by Estrada. On that claim—that the medical director at
Estrada’s  prison  had  not  authorized  enough  physical  therapy—the  district  court  granted
summary judgment on the merits to the defendant. We affirm the judgment.

       Estrada  suffered  a  stroke  on  April  30,  2005,  while  confined  at  the  federal  prison  in
Oxford, Wisconsin. He was treated at two local hospitals for a total of six days, and then he was
moved to a third hospital for three weeks of rehabilitation. On May 26 he was taken back to the
prison in Oxford, and for the next month he participated in outpatient physical therapy at a
hospital  about  twice  each  week.  Then,  on  June  30,  2005,  he  was  transferred  to  the  Federal
Medical  Center  in  Rochester,  Minnesota,  where  he  received  physical  therapy  for  over  six
months. Estrada returned to Oxford in February 2006 but did not resume physical therapy until
July 20, after making a request to Dr. James Reed, the medical director at Oxford. In January
2007 Estrada was transferred to the Federal Medical Center in Missouri.

        Estrada filed an administrative grievance in September 2006 in which he complained
that he had been returned too quickly to Oxford from the local hospital where he received
physical therapy after the stroke, and that he was likewise prematurely sent back to Oxford
after his stint in Rochester. He insisted that he had not received any physical therapy in the
seven months since he returned from Rochester, and he also asserted that Dr. Reed did not
evaluate his condition for three months after his return. The warden denied his request for a
speedy transfer “to the proper facility to facilitate” recovery. Estrada appealed to the BOP’s
Regional Office, this time contending only that he had gone too long without physical therapy;
he  requested  damages  in  addition  to  a  transfer.  When  that  appeal  was  rejected,  he
unsuccessfully appealed to the BOP’s Central Office.

        Estrada then took his case to district court. He sought damages from Dr. Reed along
with Warden Stephen Hobart, guard Antonio Salas, and health‐service administrators Michael
Carr and Virginia Jones. At screening the district court allowed Estrada to proceed only with
his claims that (1) Reed did not order enough therapy; (2) Reed and Jones failed to monitor his
vital signs; (3) Hobart and Salas prevented him from using a cane or wheelchair in his cell; (4)
Salas would not give him a table and chair he needed to perform therapy routines in his cell;
and (5), in an apparently unrelated incident, Carr and Reed refused to supply him with a splint
for a hyper‐extended finger.

        At summary judgment the district court agreed with the defendants that the only claim
that had been exhausted properly was Estrada’s contention that Dr. Reed had not procured
sufficient physical therapy. The court reasoned that Estrada’s undisputed failure to mention
in his administrative appeals the other claims that had survived screening prevented him from
pursuing them in court. As for the merits, the court concluded that no jury could reasonably
No. 08‐4080                                                                                      Page 3

believe  that  Reed  had  been  deliberately  indifferent  to  Estrada’s  need  for  physical  therapy
because Reed repeatedly approved his requests.

         On appeal Estrada contends that the district court made three procedural errors. First,
he argues that the court should have let him amend his complaint after the defendants had filed
their answers. But a district court has discretion to deny leave to amend a complaint that has
been answered, FED. R. CIV. P. 15(a)(2), and it does not abuse that discretion by denying a futile
amendment. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 811 (7th Cir. 2009); King
ex rel. King v. E. St. Louis Sch. Dist. 189, 496 F.3d 812, 819 (7th Cir. 2007). Estrada wanted to add
unrelated claims against Reed, Jones, and several new defendants, yet, as the district court
noted, where there are multiple defendants, a plaintiff may join only those claims relating to
each. See United States v. George, 507 F.3d 605, 607 (7th Cir. 2007). Moreover, several of those
claims were based on incidents that occurred in the 1990s. Since the statute of limitations for
suits alleging that state officers in Wisconsin committed constitutional violations is six years,
Gray v. Lacke, 885 F.2d 399, 409 (7th Cir. 1989), and that statute applies to actions against federal
officers as well, King v. One Unknown Fed. Corr. Officer, 201 F.3d 910, 913 (7th Cir. 2000), those
new claims also were time‐barred. Given this backdrop, the district court did not abuse its
discretion in denying the motion.

         Second, Estrada argues that the district court abused its discretion by refusing to let him
proceed in forma pauperis on several claims that the district court determined were frivolous or
failed to state a claim. Estrada apparently assumes that the only question before the court at
that point was his financial eligibility for pauper status. See 28 U.S.C. § 1915(a). But that view
is  mistaken;  a  district  court  must  screen  the  complaint  of  any  plaintiff  who  would  like  to
proceed in forma pauperis and dismiss with prejudice claims that are frivolous, malicious, or fail
to  state  a  claim  upon  which  relief  may  be  granted.  28  U.S.C.  §  1915(e)(2);  see  Gladney  v.
Pendleton Corr. Facility, 302 F.3d 773, 775 (7th Cir. 2002). And when, as here, the plaintiff is a
prisoner seeking redress from employees of a government entity, the district court is required
to screen the complaint promptly whether or not the inmate is proceeding in forma pauperis.  See
28 U.S.C. § 1915A; Rowe v. Shake, 196 F.3d 778, 781 (7th Cir. 1991); Koutnik v. Brown, 456 F.3d
777, 781 n.1 (7th Cir. 2006).

        Third, Estrada contends that the district court should have recruited counsel for him
because, he says, his legal experience is minimal and his stroke impaired his ability to present
his  case.  We  ask  whether  the  district  court  abused  its  discretion  in  concluding,  given  the
difficulty of the case, that Estrada seemed competent to litigate it himself, and even if there was
an abuse of discretion, we would reverse only if Estrada could show that he was prejudiced by
that error. See Pruitt v. Mote, 503 F.3d 647, 655, 658‐59 (7th Cir. 2007) (en banc); Jackson v. Kotter,
541 F.3d 688, 700‐01 (7th Cir. 2008). The district court did not abuse its discretion by concluding
that the issues in this case are straightforward and that Estrada was capable of handling the
No. 08‐4080                                                                                   Page 4

case, even after his stroke. Estrada asserts that, because of his condition, he was unable to
prepare his submissions in the district court and relied on a fellow inmate to do so, but far from
suggesting  that  he  needed  a  lawyer  to  litigate  his  case  competently,  his  partnership  with
another inmate indicates that Estrada was able to make his own arrangements so that he could
pursue this action. See Luttrell v. Nickel, 129 F.3d 933, 936 (7th Cir. 1997).

        Next, Estrada challenges the dismissal at summary judgment of all but one of his claims
for failure to exhaust administrative remedies. He does not disagree with the district court’s
observation that his failure to pursue those claims through each step of the BOP’s system was
undisputed, but instead he argues for the first time on  appeal that the defendants did not
adequately plead an exhaustion defense. In their answer to his complaint, the defendants listed
four affirmative defenses, among them, “Plaintiff may have failed to exhaust his administrative
remedies.” Estrada contends this assertion was too conclusory to comply with the requirement
in FED. R. CIV. P. 8(c) that a defendant include affirmative defenses in its response to a pleading.
But the purpose of Rule 8(c) is to give the plaintiff notice of a potential affirmative defense so
that he or she can prepare to rebut it at summary judgment or trial, see Williams v. Lampe, 399
F.3d 867, 871 (7th Cir. 2005); Fort Howard Paper Co. v. Standard Havens, Inc., 901 F.2d 1373, 1377
(7th Cir. 1990), and Estrada has not explained why the defendants’ concise warning fails to
accomplish that aim. Nothing in the rule or the cases suggests that more was required.

        Finally, Estrada attacks the grant of summary judgment to Dr. Reed on the claim that
Reed refused to order as much physical therapy as Estrada needed. Estrada argues that it was
error for the district court to determine, on the one hand, that he stated a claim of deliberate
indifference  against  Reed  and,  on  the  other,  that  he  had  not  established  that  Reed  was
deliberately  indifferent.  But  these  two  positions  are  not  contradictory:  the  standard  for
reviewing the adequacy of a complaint differs from that applicable to the review of evidentiary
submissions at summary judgment. To state a claim, a plaintiff may rest on his complaint, but
to  survive  summary  judgment,  the  plaintiff  must  produce  enough  admissible  evidence
supporting his claims to establish that there is a genuine issue of material fact.  FED. R. CIV. P.
56(e)(2); Whitman v. Nesic, 368 F.3d 931, 933‐34 (7th Cir. 2004); Brown v. Budz, 398 F.3d 904, 914
(7th Cir. 2005). And a district court’s conclusion that a claim has properly been stated has no
effect on its resolution of the merits of that claim. Whitman, 368 F.3d at 933‐34; Civil Liberties for
Urban Believers v. City of Chicago, 342 F.3d 752, 767 (7th Cir. 2003).

       In any event, we agree with the district court that Estrada did not meet his burden of
production on his claim that Dr. Reed refused to order enough physical therapy. To prevail,
Estrada needed to submit evidence that Reed acted with deliberate indifference to a serious
medical need. See Estelle v. Gamble, 429 U.S. 97, 106 (1976); Gil v. Reed, 535 F.3d 551, 556 (7th
Cir.2008).  This  requires  a  showing  that  Reed  acted  with  intentional  or  criminally  reckless
disregard. See Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005); Chapman v. Keltner, 241 F.3d
No. 08‐4080                                                                                Page 5

842, 845 (7th Cir. 2001).  But according to the undisputed evidence, every time that Estrada told
Reed that he needed further physical therapy, Reed granted his request within days. Instead
of challenging the district court’s conclusion on appeal, Estrada switches targets and focuses
on the six days that passed between his stroke and the start of physical therapy in the hospital;
he now argues that this brief delay is evidence of Reed’s deliberate indifference. This is a new
theory. In his administrative filings Estrada complained that Reed ordered a premature end to
each round of inpatient therapy—first at the local hospital and then, after a sojourn at Oxford,
in Rochester—but he never suggested that Reed waited too long after the stroke to start his
therapy. In his argument to the district court, Estrada also bypassed the immediate aftermath
of the stroke and took issue only with his access to therapy after he was returned from the
hospital to prison. As Estrada did not present this claim to the district court (nor did he exhaust
his administrative remedies with respect to it), he has forfeited it. See Domka v. Portage County,
523 F.3d 776, 783 (7th Cir. 2008) (holding general attack on due process waiver in district court
did not preserve for appeal specific theory that had not been mentioned).

       Accordingly, the judgment of the district court is AFFIRMED.